The opinion of the Court was delivered by
Bermudez, C. J.
The plaintiff sues to have certain bonds held by him, issued under Acts 69 of 1870 and 35 of 1865, funded under Act 3 .of 1874.
The defense is that the bonds are not valid and that more bonds than were issued of the same class have been funded.
The genuineness of the bonds held by plaintiff is not questioned and it is not shown that they are illegal.
Act 5 of 1875, which questioned the validity of certain bonds, did not attack that of the bonds issued under Act 69 of 1870, while it reflected on those issued under Act '35 of 1865, known as Levee 8 per cent bonds of 1865.
In the case of Attorney General vs. Clinton 28 Ann. 219 and in State ex rel. Matthews vs. Board, decided in Monroe in 1877 (No. 697, and not reported) the validity of the last bonds was judicially recognized.
If it be true that more bonds have been funded than were issued, this fact cannot affect the plaintiff, who is a bona fide holder, as is declared by this Court in the case of Buckingham, a similar plaintiff, this day decided.